Barrows, J.
It was for the jury to determine the character and result of the negotiations between the plaintiff and Yerdun. Their transactions were verbal throughout, and it was the business of the jury to ascertain what they said and did, and their mutual intentions in the premises.
The jury appear to have found that up to the time when Yer-dun refused to permit the plaintiff to take the horse in dispute he had been acting as the plaintiff’s agent in the various trades.
This finding is not so clearly inconsistent with the evidence as to authorize us to set it aside. The horse here replevied appears to have been procured by Yerdun in exchange for one which he had got for the plaintiff. If the plaintiff notwithstanding the losses incurred in the previous trades was still willing to abide the result of further operations by Yerdun, we see no good reason why he should not claim the possible benefit accruing therefrom. This he seems to have done, and to have demanded the horse of Yerdun who refused to surrender him and subsequently sold him to the defendant.
The defendant, at best, is but a bona fide purchaser from one who had no right to sell the property in controversy. Under these circumstances he cannot be held to be lawfully in possession as *203against the true owner. No demand upon him was necessary in order to maintain the action. Galvin v. Bacon, 11 Maine, 28. Out of abundant caution the-plaintiff has remitted all but nominal damages. Hence no question arises upon this point.

Motion overruled.


Judgment on the verdict.

Appleton, C. J., Walton, Dickerson, Virgin and Beters, JJ., concurred.